Citation Nr: 1133806	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-48 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether a statement received on March 10, 2009, is a valid notice of disagreement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 letter in which the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas informed the Veteran that the issues of service connection for posttraumatic stress disorder (PTSD), depression, anxiety attacks, hearing loss, hernia surgery, headaches, and high blood pressure had not been previously considered for service connection and that the Veteran's written statement received March 10, 2009, did not constitute a valid notice of disagreement (NOD) as to those issues.

The Board notes that the Veteran requested a videoconference hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence, dated in May 2010.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2010).

The Board finds that the issues of entitlement to service connection for peripheral artery disease (arteries in neck), breathing problems and back problems have been raised by the record.  The Board observes that in a June 10, 2009, statement of the Veteran, he indicated he wished to "disagree" as to these issues, as well as numerous others.  It does not appear that the AOJ has considered these three issues.  Accordingly, they are referred to the AOJ for action deemed appropriate.  

An October 2009 rating decision denied service connection for cancer of larynx.  An April 2005 rating decision, however, granted service connection for squamous cell carcinoma of the supraglottic larynx.  The October 2009 rating did not explain its decision in light of the earlier rating action.  This matter is referred to the AOJ for any necessary clarification.


FINDINGS OF FACT

1.  By rating decision dated September 21, 2007, the RO made decisions regarding increased rating claims for squamous cell carcinoma of the supraglottic larynx, gastroesophageal reflux disease (GERD), and hypothyroidism; and service connection for coronary artery disease; no other rating decisions were issued until an October 2009 decision.  

2.  In correspondence labeled an NOD and received on March 10, 2009, the Veteran expressed dissatisfaction with the issues of service connection for PTSD, depression, anxiety attacks, hearing loss, hernia surgery, headaches, and high blood pressure.

3.  By correspondence dated in April 2009 the RO informed the Veteran and his representative that the March 10, 2009, correspondence did not qualify as a valid NOD for the purpose of initiating an appeal since the claimed issues had not previously been considered for service connection.


CONCLUSION OF LAW

The March 10, 2009, statement is not a valid NOD.  38 C.F.R. §§ 19.28, 20.201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The facts of this case are not in dispute; rather, this case involves pure statutory interpretation.  The duties to notify and assist do not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).


II.  Analysis

An NOD is a written communication from a claimant and his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

Whether an NOD is adequate is an appealable issue.  If the claimant and his or her representative protests an adverse determination made by the AOJ with respect to the adequacy of an NOD, the claimant will be furnished an SOC.  38 C.F.R. § 19.28. 

In September 2007, the RO issued a rating decision addressing the issues of increased ratings for squamous cell carcinoma of the supraglottic larynx, GERD, and hypothyroidism; and the issue of service connection for coronary artery disease.  Following that rating decision, no additional adjudicative actions were taken until an October 2009 rating decision.

Correspondence received by the RO on March 10, 2009, shows that the Veteran wished to appeal his case for the issues of PTSD, depression, anxiety attacks, hearing loss, hernia surgery, headaches, and high blood pressure.  Since the Veteran had not previously raised the issue of service connection for those disorders and since the RO had never adjudicated those issues, the RO treated the Veteran's correspondence as a claim for service connection for those disorders.  The RO subsequently notified the Veteran that his letter was being treated as claim for service connection for those disorders in correspondence dated in April 2009.  

In June 2009, the Veteran submitted a letter that he indicated was in response to the April 2009 correspondence showing that he disagreed with the issues of PTSD, hearing loss, depression, anxiety attacks, high blood pressure, chronic headaches, breathing problems, arteries in neck, cancer of the larynx, carcinoma, and back problems.  Again, the Board observes that the RO had not adjudicated the issues of service connection for PTSD, hearing loss, depression, anxiety attacks, high blood pressure, or chronic headaches.  Furthermore, the RO had not adjudicated any claims pertaining to breathing problems, arteries in neck, or back problems.  Additionally, the RO last addressed an increased rating claim for the Veteran's squamous cell carcinoma of the supraglottic larynx in a September 2007 rating decision.  In response to the Veteran's purported March 2009 NOD, which the RO treated as a new claim, a rating decision was issued in October 2009 that addressed the issues of service connection for PTSD, hearing loss, depression, anxiety attacks, high blood pressure, chronic headaches, and cancer of the larynx; to date, the Veteran has not submitted an NOD for the denials of those issues.

Based on a review of the evidence, the Board finds that the correspondence deemed an NOD by the Veteran received on March 10, 2009, is not valid.  Without an adjudicative determination for those issues prior to the March 10, 2009, letter, there cannot be a valid NOD.  In this case, the RO had not issued any adjudicative determinations pertaining to the issues of service connection for PTSD, depression, anxiety attacks, hearing loss, hernia surgery, headaches, and high blood pressure prior to the Veteran's correspondence received March 10, 2009.  Therefore, since there was no adjudicative determination until October 2009 to disagree with, the Board finds that the Veteran's March 10, 2009, correspondence cannot be a valid NOD.  

The Board acknowledges the Veteran's contention in his substantive appeal that the issues of PTSD, depression, anxiety attacks, hearing loss, hernia surgery, headaches, and high blood pressure are related to his service-connected squamous cell carcinoma of the supraglottic larynx.  To the extent that the Veteran might be contending that previous rating decisions issued with regards to his service-connected cancer should have included the issues of service connection for PTSD, depression, anxiety attacks, hearing loss, hernia surgery, headaches, and high blood pressure, the fact still remains that no adjudicative action by the RO for those issues was issued prior to the March 2009 letter from the Veteran.  Without an adjudicative action by the RO for those issues, the March 2009 correspondence cannot be considered a valid NOD by law.  

Consequently, on the basis of the above, the Board finds that the statement received on March 10, 2009, is not a valid NOD, and the appeal must be denied.


ORDER

The statement received on March 10, 2009, is not a valid NOD.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


